DETAILED ACTION 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claim 15 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fuse et al. (US 8,076,010).   Fuse discloses a paper that structurally includes softwood pulp, hardwood pulp, refiner ground pulp fibers (col. 10, lines 32-39).  Fully embedded in the paper are magnetic wires (col. 9, line 15 to col. 10, line 31, Figures 4A, 4B, 4C).  The paper is calendered with a coated layer (col. 15, lines 22-35).
           In the event any differences can be shown for the product of the product-by-process claim 15, as opposed to the product taught by the reference Fuse, such differences would have been obvious to one of ordinary skill in the art as a routine In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985). 

Allowable Subject Matter
2)        Claims 1-14, 16-18, are allowed.
           The primary reason for indicating allowable subject matter is that the cited prior art does not disclose a method of manufacturing a security paper carrying magnetic wires fully embedded in the paper, the method per steps including the preparation of mixture containing a refined pulp and magnetic wires and blending the mixture with a composition of a mixture of softwood and hardwood pulp (claims 1, 16). 
                                                                                                                                           
Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748